Citation Nr: 0001664	
Decision Date: 01/20/00    Archive Date: 01/28/00

DOCKET NO.  96-11 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Togus, Maine


THE ISSUES

1.  Entitlement to service connection for defective hearing 
on a direct or presumptive basis.  

2.  Entitlement to service connection for tinnitus on a 
direct basis.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran



ATTORNEY FOR THE BOARD

Christopher Maynard, Counsel


INTRODUCTION

The veteran had active service from December 1954 to November 
1956.  

This matter initially came before the Board of Veterans' 
Appeals (Board) on appeal from a January 1995 decision by the 
RO which, in part, denied service connection for the 
disabilities now at issue on appeal.  A personal hearing at 
the RO was held in September 1995.  The Board remanded the 
appeal to the RO in December 1998 for a personal hearing 
before a traveling member of the Board.  The record indicates 
that a videoconference hearing in lieu of a travel Board 
hearing was held in February 1999.  However, the transcript 
of that hearing was apparently lost, and the Board again 
remanded the appeal to the RO in June 1999 for another travel 
Board hearing.  In November 1999, a videoconference hearing 
in lieu of a travel Board hearing was held before Iris S. 
Sherman, who is a member of the Board designated by the 
Chairman of the Board to conduct that hearing, pursuant to 38 
U.S.C.A. § 7102(a) (Supp. 1999).  


FINDINGS OF FACT

1.  The veteran has submitted medical evidence of a nexus 
between his current defective hearing and service, and he has 
alleged that the disability was caused by exposure to 
acoustic trauma in service.  

2.  The veteran's claim for service connection for hearing 
loss is plausible.  

3.  The veteran has submitted no medical evidence of a nexus 
between his tinnitus and service; the claim is not plausible.

CONCLUSIONS OF LAW

1.  The veteran has submitted a well-grounded claim of 
service connection for defective hearing.  38 U.S.C.A. § 5107 
(West 1991).  

2.  The veteran has not submitted a well-grounded claim of 
direct service connection for tinnitus.  38 U.S.C.A. § 5107 
(West 1991).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Factual Background

The service medical records, including his separation 
examination in October 1956, show no complaints, treatment, 
or abnormalities referable to hearing loss or tinnitus.  In 
July 1955, the veteran was seen for a sore throat and pains 
shooting toward his left ear.  On examination, the left 
eardrum was caved in.  The impressions included upper 
respiratory infection.  Another impression appears to read 
catarrh of the Eustachian tube on the left.  The veteran's 
hearing acuity for whispered voice testing at the time of his 
separation examination was 15/15, bilaterally.  

On his original application for VA compensation benefits 
received in January 1960, the veteran reported a right ear 
condition.  The veteran also reported that he had been 
treated for his ear condition by two private physicians, J. 
Harrington of Hanson, Massachusetts, and J. Baumann, 221 Elm 
St., Lenox, Massachusetts, on May 5, 1956.  

In February 1960, the veteran was requested to provide 
additional information concerning his claimed treatment by 
the private physicians since his discharge from service.  The 
veteran did not reply.  

A copy of private medical report from H. F. Schuknecht, M.D., 
dated in April 1987, and received in April 1994 indicated 
that the veteran had nearly symmetrical bilateral high tone 
hearing loss.  The veteran reported that he first experienced 
hearing problems in service from a bomb blast that caused 
severe hearing loss for several days.  The examiner also 
noted that the veteran had been working in a noisy 
environment for some years while working as a quality control 
engineer.  

An undated private audiology report received in April 1994 
indicated that the veteran was prescribed hearing aids prior 
to 1992.  

At a personal hearing at the RO in September 1995, the 
veteran testified that he first experienced ringing in his 
ears and hearing loss after an incident during training in 
service.  The veteran reported that there was an explosion 
near his head and that he had ringing in his ears for about 
three months afterwards.  The veteran also testified that he 
worked various jobs since his discharge from service, but 
that none of them involved any prolonged exposure to loud 
noises.  

A private medical report from M. Knowland, M.D., dated in 
November 1997, noted the veteran's self-described history of 
a bomb blast during service, with resulting tinnitus and 
hearing loss for three months immediately afterwards.  
Audiological testing showed the veteran had bilateral 
sensorineural hearing loss.  The examiner concluded that the 
veteran's hearing loss was suggestive of a generalized noise-
exposure and that this was consistent with the kind of 
explosion the veteran described.  

At a videoconference hearing at the RO with the undersigned 
member of the Board in November 1999, the veteran testified 
that he has had hearing problems ever since a blast incident 
in service.  The veteran testified that he reported his 
hearing problems when seen by VA in 1956, and that he was 
examined at a clinic in Dedham, Massachusetts the early 
1960's and was told that he needed a hearing aid.  However, 
the veteran reported that he had no record of the hearing 
examination.  

A copy of a VA progress noted dated in June 1998 showed that 
the veteran reported a history of hearing loss and tinnitus 
since a bomb blast in service.  


Analysis

In adjudicating a claim of service connection, the threshold 
question to be answered is whether a well-grounded claim has 
been presented.  38 U.S.C.A. § 5107 (West 1991); Gilbert v. 
Derwinski, 1 Vet. App. 49 (1990).  A well-grounded claim is 
defined as a "plausible claim, one which is meritorious on 
its own or capable of substantiation."  Murphy v. Derwinski, 
1 Vet. App. 78, 81 (1990).  38 U.S.C.A. § 5107 provides that 
the claimant's submission of a well-grounded claim gives rise 
to the VA's duty to assist him in the development of facts 
pertinent to his claim.  If he has not presented a well-
grounded claim, his appeal must fail, and there is no further 
duty to assist him in the development of the claim.  

In order for a claim to be well grounded, there must be 
competent evidence of:  (1) a current disability (a medical 
diagnosis); (2) the incurrence or aggravation of a disease or 
injury in service (lay or medical evidence); and (3) a nexus 
(that is, a link or a connection) between the in-service 
condition and the current disability.  Competent medical 
evidence is required to satisfy this third prong.  Caluza v. 
Brown, 7 Vet.App. 498 (1995), aff'd per curiam, 78 F.3d 604 
(Fed. Cir. 1996) (table).  "Although the claim need not be 
conclusive, the statute [Section 5107] provides that [the 
claim] must be accompanied by evidence" in order to be 
considered well grounded.  Tirpak v. Derwinski, 2 Vet. App. 
609, 611 (1992).  In a claim for service connection, this 
generally means that evidence must be presented which in some 
fashion links the claimed disability to a period of military 
service, or to an already service-connected disability.  
38 U.S.C.A. §§ 1110, 1131 (West 1991); 38 C.F.R. §§ 3.303, 
3.310 (1998); Rabideau v. Derwinski, 2 Vet. App. 141, 143 
(1992); Montgomery v. Brown, 4 Vet. App. 343 (1993).  In the 
alternative, the chronicity provisions of 38 C.F.R. 
§ 3.303(b) are applicable where evidence, regardless of its 
date, shows that a veteran had a chronic condition in 
service, or during an applicable presumptive period, and 
still has such condition.  Such evidence must be medical 
unless it relates to a condition as to which under case law 
of the Court, lay observation is competent.  

If chronicity is not applicable, a claim may still be well 
grounded on the basis of 38 C.F.R. § 3.303(b) if the 
condition is noted during service or during an applicable 
presumptive period, and if competent evidence, either medical 
or lay, depending on the circumstances, relates the present 
condition to post-service symptomatology.  Savage v. Gober, 
10 Vet. App. 488 (1998).  

Evidence submitted in support of the claim is presumed to be 
true for purposes of determining whether the claim is well 
grounded.  King v. Brown, 5 Vet. App. 19, 21 (1993).  
However, lay assertions of medical diagnosis or causation do 
not constitute competent evidence sufficient to render a 
claim well grounded.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1992); Espiritu v. Derwinski, 2 Vet. App. 492, 495 (1992).  

In the instant case, the veteran claims that his hearing 
problems began in service after a bomb blast in basic 
training.  The evidentiary record as currently constituted 
includes a diagnosis of defective hearing and competent 
medical evidence establishing a nexus between the veteran's 
current hearing loss and service.  Accordingly, the Board 
finds that the claim for service connection for hearing loss 
is plausible and well grounded.  Because additional 
development is necessary to comply with the duty to assist, 
this issue is being remanded as described below in the Remand 
portion of this decision.  

With regard to the issue of service connection for tinnitus, 
the veteran has submitted no medical evidence of a nexus 
between his tinnitus and military service.  Accordingly, that 
claim is not well grounded.


ORDER

To the extent that a well-grounded claim for service 
connection for defective hearing has been submitted, the 
appeal is granted to this extent only.  

The claim of service connection for tinnitus on a direct 
basis is denied.


REMAND

As the veteran's claim of service connection for defective 
hearing has been found to be well grounded, the VA has a duty 
to assist the veteran in the development of facts pertaining 
to his claim.  38 U.S.C.A. § 5107(a) (West 1991).  The duty 
to assist is neither optional nor discretionary.  Littke v. 
Derwinski, 1 Vet. App. 90 (1990).  

In this case, this requires attempting to locate any 
additional medical records and obtaining a medical opinion as 
to the relationship between the veteran's current hearing 
loss and military service.  Accordingly, the case is REMANDED 
to the RO for the following action:  

1.  The RO should take appropriate steps 
to obtain the names and addresses of all 
medical care providers who treated the 
veteran for his hearing loss since his 
discharge from service.  Based on his 
response, the RO should attempt to obtain 
copies of all such records from the 
identified treatment sources, as well as 
any VA clinical records not already of 
record, and associate them with the 
claims folder.  The records requested 
should include those from Dr. John 
Harrington of Hanson, Massachusetts (the 
veteran should provide the exact address) 
and Dr. Jerry Baumann, 221 Elm St., 
Lenox, Massachusetts.  (If the veteran 
has updated addresses for these 
physicians, he should supply this 
information to the RO.)

2.  The RO should inquire of the veteran 
whether he complained about hearing loss 
in service resulting from the reported 
blast injury.  If so, the unit to which 
assigned at the time, the approximate 
date of the injury and the facility where 
he received any treatment should be 
indicated.  If sufficient evidence is 
received from the veteran, an additional 
search for the reported treatment records 
should be accomplished.

3.  After obtaining written consent from 
the veteran, the RO should contact the 
veteran's former employer, General 
Electric, and obtain copies of any 
employment medical records pertaining to 
the veteran's ears, to include 
audiograms.  (The veteran should be asked 
to furnish the address of the company.)   

4.  The veteran should be afforded a VA 
ear examination, to include an 
audiological evaluation.  The claims 
folder and a copy of this REMAND must be 
made available to the physician and 
audiologist for review in connection with 
the examinations.  The entire claims 
folder should be reviewed in connection 
with the examinations.  The physician 
should provide an opinion as to whether 
it is at least as likely as not that the 
veteran's hearing loss was caused by 
acoustic trauma in service.  The 
physician should describe all findings in 
detail and provide a complete rationale 
for all opinions offered.  In formulating 
a response, the physician should utilize 
the phrase underlined above which sets 
forth the standard of proof necessary to 
grant a claim.  If the physician is 
unable to make any determination as to 
the etiology, she/he should so state and 
indicate the reasons.  The physician 
should comment on the opinion expressed 
by Dr. Knowland and indicate whether he 
agrees or disagrees with this physician's 
opinion.  The findings should be typed or 
otherwise recorded in a legible manner.  

5.  Following completion of the 
foregoing, the RO must review the claims 
folder and ensure that all of the 
foregoing development has been conducted 
and completed in full.  If any 
development is incomplete, appropriate 
corrective action is to be implemented.  
If the report of the ear examination does 
not include adequate responses to the 
specific opinions requested, the report 
must be returned for corrective action.  
38 C.F.R. § 4.2 (1999).  

6.  After the requested development has 
been completed, the RO should again 
review the veteran's claim.  If the 
benefit sought on appeal remains denied, 
the veteran and his representative should 
be furnished a Supplemental Statement of 
the Case.  The veteran and his 
representative should then be afforded an 
opportunity to respond thereto.  

Thereafter, the case should be returned to the Board for 
further appellate review, if in order.  The Board intimates 
no opinion, either legal or factual, as to the ultimate 
outcome of this case.  The veteran need take no action unless 
otherwise notified.  The veteran has the right to submit 
additional evidence and argument on the matter or matters the 
Board has remanded to the regional office.  Kutscherousky v. 
West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 

remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.  




			
	Iris S. Sherman
	Member, Board of Veterans' Appeals


 


